PELLEGRINI, Judge,
dissenting.
I respectfully dissent. While I concur that the Liquified *486Petroleum Gas Act1 does not preempt local zoning regulations, I dissent as to that portion of the majority’s holding that the Landowner has a right to operate a bulk fuel propane facility as a continuation of a non-conforming use on property previously used as a “gas station” because both involve fuel storage.
Beginning the the 1960’s, Northeastern Gas Company, Inc., Floyd C. Hoffman and Marian Hoffman (Landowners) operated a liquified petroleum storage facility and delivery business as a non-conforming use on property then classified as an A-l agricultural district (Parcel One). In 1979, Landowners purchased an adjoining 4.2 acre lot (Parcel Two). The previous owner had operated a “gas station” and junkyard on the property. On the property was located underground storage tanks for the storage of gasoline and diesel fuel attendant to the “gas station” use. He also kept several one hundred pound cylinders of liquid propane to sell to customers of the “gas station.” When the Landowners purchased the property, they removed the underground tanks.2 At the same time, they began to use the property for their offices, parking of their delivery and tank trucks and the storage of gas cylinders.
In 1986, Foster Township (Township) adopted a new zoning ordinance classifying both parcels as B-3 highway business district. In a B-3 district, bulk fuel storage is not- a permitted use. Between 1986 and 1988, despite not being a permitted use, Landowners installed four new 30,000 gallon above-ground liquid propane tanks on the property. After receiving a cease and desist order from the Township zoning officer, Landowners applied to the Foster Township Zoning Hearing Board (Board) to continue the use because the liquid fuel facility was merely the expansion of the pre-existing gas station’s non-conforming use, not a new and different one. They contended that Parcel Two’s use as a gas station consti*487tuted a bulk fuel storage use. Because of their use of Parcel Two for their offices, parking of their delivery and tank trucks and storage of gas cylinders after their purchase in 1979, they contend that use was never abandoned. After a hearing, the Board denied the request which was affirmed by the trial court. This appeal followed.3
To be permitted to expand a non-conforming use, the property owner must first establish that the use he is proposing to expand is a valid and legal one. O’Kane v. Zoning Hearing Board of Haverford Township, 136 Pa.Commonwealth Ct. 188, 582 A.2d 716 (1990). The majority finds that the Landowners met this burden and reversed, based upon the following reasoning:
• Because the gas station had tanks for the storage of fuel, it can be considered the same use as a bulk storage facility.
• When Landowners, between 1979 and 1986, used the property for the parking of delivery trucks, storage vehicles, tank trucks and the storing of cylinders on Parcel Two, it was a continuation of an already preexisting non-conforming use.
• The request to add four 30,000 gallon above-ground storage tanks is merely an expansion of a preexisting nonconforming use.
The flaw in the majority’s reasoning is that a gas station is not a bulk fuel storage facility. A gas station is where you sell fuel on site for automobiles and some incidental uses. A bulk storage facility is where enormous quantities of liquid fuel are stored on the site, delivered to customers in large vehicles to customers off site, and involve special safety and siting precautions.4 More simply, a gas station is a retail use while bulk fuel storage is an industrial one.
*488Because Landowners’ use of the property is not the continuation of a preexisting non-conforming use, I would affirm the decisions of the Board and the trial court.

. Act of December 27, 1951, P.L. 1793, as amended, 35 P.S. §§ 1321-1339.


. The underground tanks removed consisted of a four thousand gallon tank and 2 two thousand gallon tanks for the storage of gasoline, and a thousand gallon tank for the storage of diesel fuel.


. Landowners also contend that they are entitled to a “variance by estoppel” because the Township knew or should have known of the erection of the four new 30,000 gallon tanks on the property. The majority did not address this issue since it found that Landowners had a valid non-conforming use. Because there was no showing that there was any official municipal acquiescence in the use of Parcel Two by the Township as a bulk fuel storage facility, I believe that Landowners did not establish their right to a variance by estoppel. Crawford’s Appeal, 110 Pa.Commonwealth Ct. 51, 531 A.2d 865 (1987).


. Section 801 of the Township zoning ordinance provides that:
*488BULK FUEL STORAGE
Bulk fuel storage shall be located on a tract of land of not less than five (5) acres. Storage tanks shall be located not less than one hundred (100) feet from any property line, and shall not be less than five hundred (500) feet from any dwelling, school, church or similar use. Cylinder filling rooms, pumps, compressors and truck filling stations shall be located at least one hundred (100) feet from all property lines. The tank storage area shall be fenced with an eight (8) foot high industrial type fence or equivalent protection. When the storage property abuts on the rear or side lot lines of a district having residences as a principal permitted use, a solid wall or substantial, attractive, tight fence six (6) feet in height shall be constructed and maintained in good condition along such boundary.
Bulk fuel storage facilities shall be developed in compliance with all applicable Federal, State and Insurance Regulations.